            Case 3:18-mj-00611-JAM Document 103 Filed 12/30/19 Page 1 of 2


                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                       :     No. 3:18-mj-611(JAM)
                                               :
               v.                              :
                                               :
TODD MILLER                                    :     December 30, 2019


          STIPULATED MOTION TO EXTEND PRELIMINARY HEARING DEADLINE

       Pursuant to Fed. R. Crim. P. Rule 5.1(d), the parties to the above-captioned case hereby

respectfully request that the Court extend the currently-applicable, January 3, 2020, preliminary hearing

date by three months, to Tuesday, March 31, 2020, based on the following considerations:

                                             [REDACTED]

       The defendant is aware of his right to have a preliminary hearing within 21 days of the initial

appearance, and consents to the extension requested herein, for all of the reasons set forth above.

                                        Respectfully submitted,

JOHN H. DURHAM
UNITED STATES ATTORNEY

  /s/ Henry K. Kopel                                    /s/ Todd Miller

HENRY K. KOPEL                                       TODD MILLER
ASSISTANT U.S. ATTORNEY                              DEFENDANT

                                                        /s/ Stacey Richman

                                                     STACEY RICHMAN, ESQ.
                                                     COUNSEL FOR THE DEFENDANT
           Case 3:18-mj-00611-JAM Document 103 Filed 12/30/19 Page 2 of 2


                                   CERTIFICATE OF SERVICE

       This is to certify that a copy of the within pleading is being sent by E-mail on December 30,
2019, to counsel for defendant Miller, Stacey Richman, Esq., at srichmanlaw@msn.com.

                                             /s/ Henry Kopel

                                           Assistant U.S. Attorney
